SMITH, District Judge.
Defendant has been ordered to pay the costs on the reference to the Special Master.
Plaintiffs have submitted a bill of costs, to the following items of which defendant objects:
Attorneys’ expenses , 978.16
Photostats ' 31.99
Transcripts 1,500.50
Expert witnesses’ fees 35,973.75
Plaintiffs contend for the allowance of these items on two theories, either because [1] the action is claimed to be in the nature of a patent infringement action, or [2] that, because of the oppression of the plaintiffs by defendant throughout the long history of these proceedings, costs should be allowed as between solicitor and client under Rule 54[d], 28 U.S.C.A.
The first ground must be rejected, for defendant is not an infringer, but one using the patented device by permission.
 It would appear that the second ground, also is not sustainable. It is true that there is a finding of oppression in the defendant’s course of action up to the trial in 1941. The proceedings *61here involved, however, are those before the Master on the accounting. Here the course of the proceedings has been under the control of the plaintiffs and the Master has affirmatively found that the defendant has cooperated in the development of the facts before him.
There has been no obstruction or oppression in determining the value of the use. That conflict was one quite likely to occur under the terms of the original contract, and its resolution before the Master may well be treated as other litigation costs normally borne by litigants. Attorneys’ fees and expert-witness fees are normally borne by the party incurring the expense. Transcript fees necessary to the proper presentation of the case are now recognized, however, as taxable court costs.
Th-e following items of the amended motions de plaintiff’s expenses are hereby allowed:
1. Premium for bond for costs $75.00
2. Fees for Probate Court Copies 42.00
9. Transcripts 135.50
10. Transcripts 1,365.00
The remaining items are disallowed.